Name: COMMISSION REGULATION (EEC) No 2061/93 of 27 July 1993 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2079/92 instituting a Community aid scheme for early retirement from farming
 Type: Regulation
 Subject Matter: farming systems; NA;  employment;  economic policy
 Date Published: nan

 29. 7. 93 Official Journal of the European Communities No L 187/ 19 COMMISSION REGULATION (EEC) No 2061/93 of 27 July 1993 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2079/92 instituting a Community aid scheme for early retirement from farming THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2079/92 of 30 June 1992, instituting a Community aid scheme for early retirement from farming ('), and in particular Article 10 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 Member States shall communicate information on the progress made in implementing the scheme provided for in Regulation (EEC) No 2079/92 as at 15 April and 1 5 October of each financial year using the table given in the Annex hereto . The information must reach the Commission within 45 days of the stated dates. By way of exception, information on the implementation of the scheme as at 15 April 1993 must reach the Commission at the latest 30 days from the entry into force of this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas a reliable system must be established for the financial monitoring of the application of Regulation (EEC) No 2079/92 ; Whereas, to that end, the system of monitoring must be based on the individual undertakings made under the programmes approved under Regulation (EEC) No 2079/92 ; whereas monitoring will be considerably less effective if the information communicated is not updated regularly ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 3Q . 7. 1992, p. 91 . No L 187/20 Official Journal of the European Communities 29. 7. 93 ANNEX INFORMATION TO BE COMMUNICATED UNDER REGULATION (EEC) No 2079/92 Member State : Objective 1 regions/non-Objective 1 (please specify) : Past half-year : (please specify)Previous cumulative position New cumulative position Withdrawals from scheme New undertakings Scheme : Farmers/workers (please specify) (') Number of applications pending : Total number of applicants accepted for Community part ­ financing  current age : 55 years 56 years 57 years 58 years 59 years 60 years 61 years 62 years 63 years 64 years 65 years (2) and over Retirement grants and annual compensation not linked to area 1 . Retirement grants :  number of recipients  average grant 2 . Annual compensation :  number of recipients  average grant Retirement grants and annual compensation linked to area (3) 1 . Retirement grants :  number of recipients  number of hectares concerned  average grant per hectare 2. Annual compensation :  number of recipients  number of hectares concerned  average compensation per hectare Retirement pension supplement (3)  number of recipients  average supplement (') Show separately for each scheme. (2) Where the normal retirement age is not 65, the table should be altered accordingly. (3) Applies only to the scheme for farmers. 29. 7. 93 Official Journal of the European Communities No L 187/21 Past half-year : (please specify) Measure Previous cumulative position New cumulative positionWithdrawals Newfrom scheme undertakings Start-up aid for services and networks Number of services concerned Total number of employees eligible Average annual aid per employee F/year(t) (') F/year(t + 1 ) F/year(t + 2) F/year (t + 3) F/year(t + 4) Budget cost of accepted applications (a) Early retirement  farmers Total  cumulative position (estimate) of which  EAGGF Guarantee Section (b) Early retirement  workers Total  cumulative positon (estimate) of which  EAGGF Guarantee Section (c) Start-up aid Total  cumulative position (estimate) of which  EAGGF Guarantee Section (') Financial year (t) : current financial year for the entry in the accounts of EAGGF Guarantees Section expenditure .